internal_revenue_service department of the treasury number release date index numbers washington dc person to contact telephone number refer reply to cc corp b04 - plr-136561-02 date date legend llc company date m date n date o state x dear this letter responds to your date request that we supplement our letter_ruling dated date plr-163702-01 the prior letter_ruling additional information was received in a letter dated date the information submitted for consideration is summarized below capitalized terms not defined in this letter have the meanings assigned them in the prior letter_ruling the prior letter_ruling addresses certain federal_income_tax consequences of a multi-step transaction which included the following steps i sub transferring certain business b assets to distributing ii distributing transferring the business b assets including the assets received from sub and certain business b liabilities to plr-136561-02 controlled iii distributing delivering a certificate representing all of the controlled stock to an exchange agent acting on behalf of the distributing common_stock holders the distribution and iv immediately after the distribution controlled merging into acquiring under state law with acquiring surviving the merger facts on date m the distribution occurred and effective as of date n controlled merged with and into acquiring acquiring proposes to restructure its business b operations after the merger to achieve operational efficiencies that restructuring is consistent with acquiring’s previous restructuring of business c in order to accomplish the restructuring of the business b operations the following transactions are proposed the post-merger integration acquiring will contribute its business b manufacturing and distribution operations to llc a single-member limited_liability_company formed on date o acquiring will contribute its business b trademarks trade names and intellectual_property to company so that acquiring may better identify and manage these assets and to protect such assets from potential contingent liabilities associated with llc’s manufacturing operations company is a state x corporation also formed on date o llc will elect under sec_301_7701-3 of the income_tax regulations to change its classification as a disregarded_entity to that of an association representations the following representations lettered as shown in the prior letter_ruling are revised to read in their entirety as follows e following the proposed transaction and until the time of the post-merger integration distributing will continue the active_conduct of its business and acquiring as successor to controlled will continue the active_conduct of business b independently and with their separate employees except for services to be provided by distributing to acquiring for a transitional period following the merger following the post-merger integration distributing will continue the active_conduct of its business and the active_conduct of business b will be continued through one or more direct wholly owned subsidiaries of acquiring independently and with their separate employees except for services to be provided by distributing for a transitional period plr-136561-02 j there is no plan or intention to liquidate any of distributing controlled or acquiring to merge any such corporations with any other corporation except pursuant to the merger or to sell or otherwise dispose_of the assets of any such corporation after the proposed transaction except for the post-merger integration or in the ordinary course of business z following the merger acquiring or its subsidiaries will continue the historic_business of controlled or use a significant portion of controlled’s historic_business_assets in a business additionally acquiring has submitted the following representation concerning the post-merger integration ii company will license to llc the right to use the business b intellectual_property llc will pay a royalty fee for_the_use_of the business b intellectual_property the royalties are calculated to be at fair_market_value ruling based on the information submitted with the original and supplemental ruling requests we rule that the post-merger integration will not affect the rulings contained in the prior letter_ruling caveats except as expressly provided herein we express no opinion about the tax treatment of the transactions described above under any provision of the internal_revenue_code or regulations or the tax treatment of any condition existing at the time of or effect resulting from the transactions procedural matters this supplemental ruling is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent a copy of this letter together with the prior letter_ruling must be attached to any income_tax return to which it is relevant plr-136561-02 under a power_of_attorney on file with this office a copy of this supplemental letter is being sent to your authorized representative sincerely sean p duffley assistant to the chief branch office of associate chief_counsel corporate
